United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2009
                                   ___________

Farion Walker,                          *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
Jo Anne B. Barnhart, Commissioner       *    [UNPUBLISHED]
of Social Security Administration,      *
                                        *
             Appellee.                  *
                                   ___________

                         Submitted: October 28, 2002

                              Filed: November 15, 2002
                                   ___________

Before WOLLMAN, MORRIS SHEPPARD ARNOLD, and MELLOY, Circuit
      Judges.
                        ___________

PER CURIAM.

       Farion Walker appeals the district court’s1 order affirming the denial of
disability insurance benefits. In his March 1998 application and later documents,
Walker alleged disability since July 1997 from hypertension, chest pain, an ulcer,


      1
       The Honorable John F. Forster, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
migraines, a hearing loss, diabetes, and problems with his shoulder, thumb, sinuses,
knees, and back. After a hearing, an administrative law judge (ALJ) found that
Walker could perform his past relevant work as a security guard as he described the
job requirements and as the job is performed in the national economy.

       We reject Walker’s challenge to the ALJ’s credibility findings, as the ALJ
listed the factors from Polaski v. Heckler, 739 F.2d 1320, 1321-22 (8th Cir. 1984),
and then gave multiple valid reasons for finding not entirely credible Walker’s
statements as to the impact of his impairments on his ability to work. See Lowe v.
Apfel, 226 F.3d 969, 972 (8th Cir. 2000) (if adequately explained and supported,
credibility findings are for ALJ to make; ALJ is not required to discuss methodically
each Polaski factor, as long as he acknowledges and examines them).

      Walker also challenges the ALJ’s residual-functional-capacity (RFC) findings,
contending he cannot do a good deal of walking and standing, see 20 C.F.R.
§ 404.1567(b) (2002) (defining light work), or perform light work on a daily basis.
We disagree: none of Walker’s doctors gave him any restrictions during the relevant
period, a nurse practitioner’s opinion as to his RFC on “bad” days appeared to be
based primarily on Walker’s reports, and the ALJ’s RFC findings were more generous
to Walker than those of the Social Security Administration reviewing physicians. See
Pearsall v. Massanari, 274 F.3d 1211, 1217-18 (8th Cir. 2001) (it is ALJ’s
responsibility to determine RFC based on medical records, observations of treating
physicians and others, and claimant’s description of his limitations; ALJ must first
evaluate claimant’s credibility).

      As to Walker’s remaining arguments, the ALJ adequately weighed the
Department of Veterans Affairs’ disability determination, see Morrison v. Apfel, 146
F.3d 625, 628 (8th Cir. 1998), and properly considered the combined effects of
Walker’s impairments, see Hajek v. Shalala, 30 F.3d 89, 92 (8th Cir. 1994).



                                         -2-
The judgment is affirmed.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-